Citation Nr: 1725679	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  09-38 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 (West 2014), to include on the basis of a clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1965 to June 1967.  Regrettably, he died in July 2007.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board remanded the case for further development in May 2016.  The case has since been returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran would have been in receipt of a TDIU for at least 10 years preceding his death but for CUE in the April 1998 VA rating decision.  

2.  The grant of DIC under the provisions of 38 U.S.C.A.   § 1318 renders moot the appellant's claim of entitlement to DIC on the basis of service connection for the cause of the veteran's death under the provisions of 38 U.S.C.A. § 1310.


CONCLUSION OF LAW

1.  The criteria for entitlement to DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 have been met.  38 U.S.C.A. §§ 1318, 5103, 5103(a), 5110 (West 2014); 38 C.F.R. §§ 3.22, 3.340, 3.341, 3.400, 4.16 (2016).
2.  The appellant's claim of entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1310 is dismissed as moot.  38 U.S.C.A. §§ 511 (a), 1310, 7104 (West 2014); 38 C.F.R. §§ 3.312, 20.101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103(a) have been met.  Given the fully favorable decision below, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.

VA death benefits may be paid to a deceased veteran's surviving spouse or children in the same manner as if the veteran's death was service-connected.  38 U.S.C.A. § 1318 (a); 38 C.F.R. § 3.22(a).  A deceased veteran is one who died not as the result of his or her own willful misconduct and, in part, was in receipt of or entitled to receive compensation at the time of death for a service-connected disability continuously rated totally disabling for a period of 10 or more years immediately preceding death.  38 U.S.C.A. § 1318 (b); 38 C.F.R. § 3.22(a)(2)(i).  For purposes of this section, "entitled to receive" means that the veteran filed a claim for disability compensation during his or her lifetime and, among other things, the veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the period specified in paragraph (a)(2) of this section but for clear and unmistakable error committed by VA in a decision on a claim filed during the veteran's lifetime.  38 C.F.R. § 3.22(b)(1).  The total rating may be either schedular or based on unemployability.  38 C.F.R. § 3.22(c). 

To establish CUE in a prior decision, the requirements of a three-pronged test must be met: (1) either the facts known at the time of the decision being attacked on the basis of CUE were not before the adjudicator or the law then in effect was incorrectly applied; (2) an error occurred based on the record and the law that existed at the time; and (3) had the error not been made, the outcome would have been manifestly different.  See, e.g., Bouton v. Peake, 23 Vet. App. 70, 71   (2008) (internal citation omitted); Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14   (1992) (en banc)).

CUE is a very specific and rare kind of error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313).  A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

As noted above, the Veteran died in July 2007.  At the time of his death, he was service connected for multiple sclerosis with impaired right upper extremity rated 20 percent from August 7, 1996 to February 13, 2003, and 40 percent thereafter; multiple sclerosis with impaired left upper extremity rated 30 percent from August 7, 1996 to February 13, 2003, and 20 percent thereafter; multiple sclerosis with impaired left lower extremity rated 20 percent from August 7, 1996; multiple sclerosis with impaired right lower extremity rated 10 percent from August 7, 1996; and multiple sclerosis with facial tics and multiple sclerosis with diplopia and ptosis both assigned noncompensable ratings effective February 14, 2003.  He was also in receipt of a TDIU effective February 14, 2003, a period of approximately 4 years and 5 months prior to his death.

A claim of entitlement to a TDIU is essentially a claim for an increased rating and the effective date of an award on such claim is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the effective date of the award is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o). 

VA will grant a TDIU when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, at least one disability shall be rated at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16 (a).  

When determining if the criteria for TDIU has been met, the Board must consider both the bilateral factor (38 C.F.R. §4.26 (2016)), and whether multiple disabilities are the result of a common etiology.  In this instance, the Board notes that the Veteran's bilateral lower extremity and bilateral upper extremity disabilities are associated with his service-connected multiple sclerosis.  When considering the bilateral factor and multiple disabilities resulting from a common etiology, i.e., the Veteran's multiple sclerosis, as of August 7, 1996, the Veteran met the schedular criteria for consideration of TDIU.  

Turning to the evidence of record at the time of the April 1998 rating decision, it is undebatable that, in September 1996, the Veteran filed an informal claim for a TDIU.  Moreover, the Veteran provided a July 1996 statement from doctor S.T. (initials used to protect privacy), indicating that the Veteran was under her care for his multiple sclerosis.  Dr. S.T. stated that exposure to heat would worsen the Veteran's symptoms and would increase his disability.  Therefore, Dr. S.T. opined that the Veteran should discontinue working as a firefighter or in any occupation that would expose him to severe heat.  

The Veteran provided another statement from Dr. K.R., noting that the Veteran's multiple sclerosis was asymptomatic until June 1996.  Doctor K.R. found that the Veteran's symptoms include limping, loss of balance, occasional urinary incontinence, double vision, and easy fatigue.  Dr. K.R. also noted that the Veteran was unable to drive an ambulance, firetruck, or maintain a commercial driver's license.  He was unable to wear and adjust oxygen respirator equipment and was unable to roll a firehose or climb ladders.  It was noted that his symptoms were worse in high heat and humidity.  Ultimately, the doctor opined that the Veteran was unemployable, as he would be unable to fulfill many of the functional requirements of his job.  

Finally, the Board notes that, at a March 1998 VA examination, the examiner noted that the Veteran was able to work until the middle of 1996 after his left hand had become feeble and he was unable to lift an oxygen mask. It was noted that the Veteran had been an firefighter for 20 years.  

After review of the pertinent evidence of record, the Board finds that it is undebatable that the issue of the Veteran's entitlement to a TDIU was reasonably raised by the record in September 1996.  Additionally, as of August 7, 1996 the Veteran met the schedular criteria for entitlement to TDIU, and it is undebatable that, at the time of the April 1998 rating decision, the Veteran's service-connected disabilities were shown to be of such nature and severity so as to preclude him from obtaining or maintaining substantially gainful employment.  The Board finds that the record shows that it was first factually ascertainable that the Veteran was unemployable due to his service-connected multiple sclerosis as of July 1996.  

Based on the foregoing the Board finds that the Veteran should have been awarded entitlement to TDIU as of August 7, 1996 (the date he met the schedular requirement for TDIU) and the lack of an adjudication and award by the RO on the issue of the Veteran's entitlement to a TDIU in the April 1998 rating decision was CUE.  As a result, the Veteran would have been in receipt of TDIU for at least 10 years preceding his death in July 2007 but for CUE in the April 1998 VA rating decision that failed to award TDIU at the time.  Thus, pursuant to 38 C.F.R. § 3.22, the durational requirements for a TDIU under 38 U.S.C.A. § 1318 have been met.

With the Board's grant of DIC under the provisions of 38 U.S.C.A. § 1318, the appellant's alternative claim of entitlement to DIC under 38 U.S.C.A. § 1310 (based on service connected death) is rendered moot.  Accordingly, the appeal as to the claim of entitlement to DIC under 38 U.S.C.A. §§ 1310 is dismissed as no benefit remains to be awarded and no controversy remains.


ORDER

The appeal for DIC benefits under 38 U.S.C.A. § 1318 is granted.

The appeal for DIC benefits under 38 U.S.C.A. § 1310 for the Veteran's cause of death, having been rendered moot, is dismissed.




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


